1    AARON D. FORD
      Attorney General
2    DOUGLAS R. RANDS, Bar No. 3572
      Senior Deputy Attorney General
3    State of Nevada
     100 N. Carson Street
4    Carson City, NV 89701-4717
     Tel: (775) 684-1150
5    E-mail: drands@ag.nv.gov

6    Attorneys for Defendants,

7

8                                  UNITED STATES DISTRICT COURT

9                                          DISTRICT OF NEVADA

10   ROBERT CSECH,
                                                                 Case No. 3:19-cv-00210-MMD-CLB
11                          Plaintiff,
12   vs.                                                      MOTION FOR EXTENSION OF TIME
13   JAMES DZURENDA, et al.,
14                          Defendants.
15

16          Defendant, Isidro Baca, by and through counsel, Aaron D. Ford, Attorney General of the State
17   of Nevada, and Douglas R. Rands, Senior Deputy Attorney General, and by special appearance, (ECF
18   No. 48), hereby requests an extension of time to file the Motion for Summary Judgment which was to
19   be filed on June 21, 2021. (ECF No. 47). This motion is based on the following Memorandum of
20   Points and Authorities, and all papers and pleadings on file herein.
21                         MEMORANDUM OF POINTS AND AUTHORITIES
22          This is a pro se prisoner civil rights action brought by inmate Plaintiff Robert Csech, currently
23   housed at Northern Nevada Correctional Center (NNCC), asserting claims arising under 42 U.S.C. §
24   1983. Plaintiff alleges the following. On April 5, 2019, after a correctional officer strangled Plaintiff,
25   Plaintiff attempted to access medical treatment for “substantial bodily harm.” (Id. 12 at 4.) Plaintiff
26   claims he lost movement in his arm and legs, lost eyesight, and acquired further brain damage. (Id.) That
27   day, a Plaintiff alleges an unnamed sergeant threatened “over and over” to Plaintiff “no more
28   paperwork,” “no more kites,” and “you know what I mean.” (Id. at 4, 12.) Plaintiff alleges Warden Baca
                                                         1
1    was “present” during the threats. (Id. at 4.) Therefore, Plaintiff was unable to seek medical attention “due

2    to threats of medical on April 5, 2019.” (Id. at 4.)

3            This Court an order that Defendant was to file a Motion for Summary Judgment limited to the

4    issue of exhaustion of administrative remedies by June 21, 2021. (ECF No. 47). In preparation of the

5    Motion for Summary Judgment, it became clear that a declaration would be necessary. However, the

6    declarant was not available on to sign the declaration in a timely manner.

7            Counsel for the Defense was scheduled for a trial on the stacked Calendar in front of District

8    Judge Du, to begin on the June 7, 2021 stack. That trial, Burns v. Cox, 3:18-cv-00231- MMD-WGC is

9    expected to last 2-3 days. Due to a 2-week criminal trial, which was set for that same stack, it was likely

10   that the Burns matter would be bumped. Judge Du offered the week of June 21, 2021 as a firm set. The

11   other trials, in that week’s stack, were set later in the stack. In order to get the Burns matter to trial, and

12   at the request of the client, that offer was accepted. However, Counsel has been preparing for the trial,

13   and did not get the Motion for Summary Judgment completed until this weekend. Counsel respectfully

14   requests an additional seven (7) days to file the Motion for Summary Judgment in this matter. This will

15   allow Counsel to finish and file the Motion after the scheduled jury trial.

16           Courts have inherent powers to control their dockets, see Ready Transp., Inc. v. AAR Mfg,

17   Inc., 627 F.3d 402, 404 (citations omitted), and to “achieve the orderly and expeditious disposition of

18   cases.” Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991) “Such power is indispensable to the court’s

19   ability to enforce its orders, manage its docket, and regulate insubordinate [] conduct. Id. (citing

20   Mazzeo v. Gibbons, No. 2:08–cv01387–RLH–PAL, 2010 WL 3910072, at *2 (D.Nev.2010)).

21   LR IA 6-1 discusses requests for continuances. The rule states:

22              (a) A motion or stipulation to extend time must state the reasons for the extension
                requested and must inform the court of all previous extensions of the subject
23              deadline the court granted. (Examples: “This is the first stipulation for extension of
                time to file motions.” “This is the third motion to extend time to take discovery.”)
24

25           This is the first request, and is requested for good cause. Counsel requires the declaration,

26   from a declarant who is not currently available. With trial beginning tomorrow, an additional seven

27   (7) days will allow the parties to properly support this motion. Defendant has no objection to an

28   additional time for Plaintiff to respond to the motion.
                                                            2
1           Therefore, it is requested that the Defendant have an additional 7 days to file his Motion for

2    Summary Judgment, which would then be due on June 28, 2021. This would give Mr. Csech until July

3    28, 2021 to file his response, and the Defendant until August 12, 2021 to file the reply, if any.

4           DATED this 21st day of June, 2021.

5                                                   AARON D. FORD
                                                    Attorney General
6

7                                                   By:        /s/ Douglas R. Rands
                                                               DOUGLAS R. RANDS
8                                                              Deputy Attorney General
                                                               State of Nevada
9
                                                               Attorneys for Defendants
10

11                                                         IT IS SO ORDERED.
12                                                         Dated: June 21, 2021
13

14
                                                           _______________________________________
                                                           UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           3
1                                     CERTIFICATE OF SERVICE

2           I certify that I am an employee of the Office of the Attorney General, State of Nevada, and

3    that on this 21st day of June, 2021, I caused to be served, a true and correct copy of the foregoing,

4    MOTION FOR EXTENSION OF TIME TO FILE MOTION SUMMARY JUDGEMENT, by

5    U.S. District Court CM/ECF Electronic Filing on the following:

6    Robert Csech, #51121
     Northern Nevada Correctional Center
7    P.O. Box 7000
     Carson City, NV 89702
8

9                                                          /s/ Roberta W. Bibee
                                                           An employee of the
10                                                         Office of the Attorney General
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
